Citation Nr: 1203298	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1999 to December 2001. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO, inter alia, granted service connection for left ear hearing loss, and assigned an initial rating of 10 percent, effective May 29, 2003.  In July 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in March 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2005.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for left ear hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability)

In May 2007 the Board remanded the claim for a higher initial rating for left ear hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the AMC continued to deny the claim (as reflected in a November 2008 supplemental SOC (SSOC)) and returned this matter to the Board.

In February 2009, the Board again remanded the claim to the RO, via the AMC, for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2010 SSOC) and returned the matter on appeal to the Board for further consideration.



In May 2010, the Board denied the claim for an initial, schedular rating in excess of 10 percent for left ear hearing loss, and remanded the matter of an initial rating in excess of 10 percent for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in an April 2011 SSOC) and returned the matter remaining on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter remaining on appeal have been accomplished.

2.  At no point since the May 29, 2003, effective date of the grant of service connection has the Veteran's left ear hearing loss been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

After the award of service connection for left ear hearing loss and the Veteran's disagreement with the initial rating assigned, a March 2005 SOC set forth the criteria for higher ratings for hearing loss (the timing and form of which suffices, in part, for Dingess/Hartman).  

In a February 2008 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to support the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the types of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, a June 2010 letter from the AMC provided specific notice to the Veteran regarding how to substantiate a claim for a higher initial rating for left ear hearing loss on an extra-schedular basis.

After issuance of the February 2008 and June 2010 letters, the April 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, the report of an August 2010 VA examination, and November 2010 and December 2010 addendum opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for a higher initial rating for left ear hearing loss, on an extra-schedular basis, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis


Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The VA Rating Schedule will apply unless there are exception or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60.  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra.    

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for assignment of an initial rating in excess of 10 percent for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), have not been met at any point since the May 29, 2003 effective date of the award of service connection.

Initially, the Board finds that the evidence adequately addresses the functional effects of the Veteran's left ear hearing loss.  In his March 2005 substantive appeal, the Veteran stated that he experienced ringing in his ear and occasional left ear pain, and that he had to turn his head to hear someone if they were talking on his left side.  He also noted that his left ear hearing loss resulted in limited job selection and career decisions.  In a July 2007 correspondence, the Veteran stated that he did not interview well because he had to ask for questions to be repeated and had to turn his head to hear.  

The Veteran was afforded a VA audiological evaluation in August 2010.  In a November 2010 addendum report, the VA examiner stated that the functional effects of the Veteran's left ear hearing loss include difficulty in listening situations in the presence of background noise, difficulty when the speaker is on the Veteran's left side, and difficulty when attempting to localize sound in the environment.  In November 2010 and December 2010 addendum opinions, VA examiners opined that the Veteran's unilateral left ear hearing loss would not interfere with the Veteran's ability to secure and maintain gainful employment.  

In March 2011, the Veteran's claims file was forwarded to the VA Director of Compensation and Pension Service for consideration of a higher rating for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The Director noted that the evidence of record did not establish that the Veteran's left ear hearing loss presented an exceptional or unusual disability picture, that the Veteran's disability involved frequent hospitalizations, or that the Veteran's disability interfered with employment.  Accordingly, he determined that a higher rating on an extra-schedular basis for the Veteran's left ear hearing loss was not warranted.

In this case, the rating criteria only take into account the Veteran's level of hearing loss and do not specifically address the ear pain and ringing in his ears, a condition associated with his service-connected tinnitus.  However, even if the Board was to determine that the Veteran's disability picture is not adequately contemplated by the rating schedule, there simply is no showing that his left ear hearing loss has resulted in marked interference with employment.  

While the Veteran reported that his left ear hearing loss has limited his job selection and career decisions because he has trouble hearing during interviews, the Board notes that this is precisely the type of impairment contemplated by the rating schedule (i.e., level of hearing loss).  Moreover, there is no evidence that the Veteran's left ear hearing loss has negatively impacted or compromised his employability in any tangible way.  In this regard, in November 2010 and December 2010 VA addendum opinions, VA examiners concluded that the Veteran was capable of securing and maintaining gainful employment despite his left ear hearing loss.  The Board points out that the VA examiners' opinions constitute the only competent opinion to address the effect of the Veteran's left ear hearing loss on his employment, and that neither the Veteran nor his representative have presented or identified any contrary, competent evidence or opinion.  

As such, the Board finds that the Veteran's service-connected left ear hearing loss has not been shown to markedly interfere with employment.  There also is no evidence that, at any point since May 29, 2003, the Veteran's left ear hearing loss has necessitated frequent evaluation and/or treatment-must less, frequent periods of hospitalization.  

In light of the above, VA's Director of Compensation and Pension Service appropriately determined that no higher rating, on an extra-schedular basis, is warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left ear hearing loss disability, pursuant to Fenderson, and that the claim for an initial rating in excess of 10 percent for left ear hearing loss, on an extra-schedular basis, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher, extra-schedular rating at any point since the effective date of the award of service connection, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


